United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 20-2479
                    ___________________________

                         United States of America

                    lllllllllllllllllllllPlaintiff - Appellee

                                       v.

                              Brunson Roberts

                   lllllllllllllllllllllDefendant - Appellant
                                   ____________

                 Appeal from United States District Court
               for the Eastern District of Arkansas - Central
                               ____________

                        Submitted: March 25, 2021
                          Filed: March 31, 2021
                              [Unpublished]
                              ____________

Before GRUENDER, WOLLMAN, and GRASZ, Circuit Judges.
                       ____________

PER CURIAM.
       Brunson Roberts appeals after the district court1 revoked his supervised release
and imposed a 30-month prison sentence. His counsel has moved to withdraw, and
has filed a brief arguing that the court abused its discretion in sentencing Roberts.

       At the revocation hearing, the district court found that Roberts had committed
a Grade A violation, and the court imposed a sentence below the applicable advisory
Guidelines range. After careful review of the record, we conclude that the district
court did not abuse its discretion in sentencing Roberts. See United States v. Miller,
557 F.3d 910, 915-16 (8th Cir. 2009) (abuse-of-discretion review); United States v.
Perkins, 526 F.3d 1107, 1110-11 (8th Cir. 2008) (stating that in determining whether
the district court has considered relevant sentencing factors, this court reviews the
entire sentencing record); see also United States v. Lazarski, 560 F.3d 731, 733 (8th
Cir. 2009) (noting that when the court imposed a below-Guidelines-range sentence,
it was “nearly inconceivable” that the court abused its discretion in not varying
downward still further). Accordingly, we affirm, and we grant counsel’s motion to
withdraw.
                        ______________________________




      1
       The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas.

                                          -2-